internal_revenue_service department of the treasury index number 468b washington dc number release date person to contact telephone number refer reply to cc dom it a 1-plr-109947-99 date date legend operating fund settlement agreement litigation x product date date court state dear this letter responds to your request for a ruling on whether the operating fund is a qualified_settlement_fund under sec_1_468b-1 of the income_tax regulations and a ruling on whether the operating fund is a grantor_trust under subpart e part i subchapter_j chapter of the internal_revenue_code facts on date an amended and consolidated class action complaint was filed in the court the complaint alleged that x and other companies placed into the stream of commerce a defective product resulting in personal injury to class members the settlement class members and defendants including x entered into the settlement agreement to resolve claims related to the litigation on date the court granted initial approval of the settlement agreement the settlement agreement defines initial approval as the court’s conditional certification of the settlement class pursuant to fed r civ p c and rule e and entry of the orders provided for in the settlement agreement the settlement agreement provides for the establishment of four escrow funds the patient benefit fund the operating fund the litigation fund and the reserve fund the patient benefit fund will be used to pay product-related claims and other expenses pursuant to the settlement agreement the operating fund will be used to pay x’s operating_expenses except for those expenses paid from the litigation fund and the reserve fund the litigation fund will be used by x to pay expenses associated with other disputes the reserve fund will be used by defendants and related parties to pay expenses associated with product-related claims that are prosecuted or attempted to be prosecuted after the date of the settlement agreement the court appointed a special master trustee to administer the patient benefit fund and the operating fund the special master trustee was assigned duties and powers that include the following to administer the settlement proceeds in escrow and to advise the court whether the funds are invested in securities issued by the united_states or in securities backed by the full faith and credit of the united_states and upon such terms as the special master trustee with the approval of the court deems to be in the best interests of the class members consistent with the purposes of the settlement agreement according to representations by the special master trustee the operating fund qualifies as a_trust under state law the settlement agreement requires x and other defendants to contribute a stated amount to the patient benefit fund ten days after the initial approval of the settlement agreement the settlement agreement provides that this contribution and any reversions of other monies to the patient benefit fund from the operating fund the litigation fund and the reserve fund will be used to satisfy all product-related claims the settlement agreement also requires x to contribute a stated amount to the operating fund ten days after the initial approval of the settlement agreement between that date and the final approval of the settlement agreement the settlement agreement provides that x in its discretion may withdraw funds from the operating fund to meet its operating_expenses but only if it has first completely exhausted the funds retained by it to meet its general operating_expenses and only after it has obtained the approval of the special master trustee which approval shall not unreasonably be withheld the settlement agreement defines final approval as that time when all conditions precedent to the settlement shall have been satisfied and the order and final judgment approving the settlement agreement has been entered any appeals have been exhausted and no further appeal may be taken the settlement agreement provides that within ten days of final approval of the settlement agreement x will deposit the balance of the cash held by it into the operating fund and will file with the special master trustee a copy of its current budget and a report showing year-to-date expenditures against the budget in each year following the financial year in which final approval of the settlement agreement occurs x must prepare and submit to the special master trustee and counsel for the settlement class a budget for the next financial year which estimates the financial impact of x’s legally enforceable obligations for that financial year counsel for the settlement class may file with the special master trustee any objections they have to x’s budget the special master trustee shall have absolute discretion to resolve any dispute resulting from such an objection the settlement agreement provides that on the liquidation of x any funds remaining in the operating fund after payment of the expenses of liquidation shall revert to the patient benefit fund trust classification sec_301_7701-4 of the regulations on procedure and administration provides that in general the term trust as used in the code refers to an arrangement created either by a will or by an intervivos declaration whereby trustees take title to property for the purpose of protecting or conserving it for the beneficiaries under the ordinary rules applied in chancery or probate courts usually the beneficiaries of a_trust do no more than accept the benefits thereof and are not the voluntary planners or creators of the trust arrangement however the beneficiaries may be the persons who created the trust and the trust will be recognized as a_trust under the code if it was created for the purpose of protecting or conserving the trust property for beneficiaries who stand in the same relation to the trust as they would if the trust had been created by others for them generally speaking an arrangement will be treated as a_trust under the code if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit sec_301_7701-6 of the regulations provides that the term fiduciary applies to a person who occupies a position of peculiar confidence toward others such as a trustee an executor or an administrator the operating fund is a_trust under sec_301_7701-4 of the regulations and the special master trustee is a fiduciary under sec_301_7701-6 of the regulations qualified_settlement_fund sec_1_468b-1 of the regulations provides that a qualified_settlement_fund is a fund account or trust that satisfies all the requirements of sec_1_468b-1 first sec_1_468b-1 requires that the fund account or trust is established pursuant to an order of or is approved by the united_states any state including the district of columbia territory possession or political_subdivision thereof or any agency_or_instrumentality including a court of law of any of the foregoing and is subject_to the continuing jurisdiction of that governmental authority second sec_1_468b-1 requires that the fund account or trust is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability i under the comprehensive environmental response compensation and liability act of or ii arising out of a tort breach of contract or violation of law or iii designated by the commissioner in a revenue_ruling or revenue_procedure third sec_1_468b-1 provides that the fund account or trust must be a_trust under applicable state law or its assets must be otherwise segregated from other assets of the transferor and related_persons the operating fund does not meet the requirement stated within sec_1_468b-1 although a portion of the operating fund may revert to the patient benefit fund on the liquidation of x and be used to satisfy product-related claims the principal purpose of the operating fund is to provide a fund for x to meet stated operating_expenses not to satisfy product-related claims grantor_trust sec_677 of the code provides that a grantor is treated as the owner of any portion of a_trust whose income is distributed to the grantor without the approval or consent of any adverse_party or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor without the approval or consent of any adverse_party sec_1_677_a_-1 of the income_tax regulations provides in general that a grantor is treated as the owner of a portion of a_trust whose income is applied in discharge of a legal_obligation of the grantor or in the discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor sec_671 of the code provides that when the grantor is treated as the owner of any portion of a_trust the grantor’s taxable_income deductions and credits include those items of the trust’s income deductions and credits attributable to the portion of the trust that the grantor is treated as owning sec_1_671-2 of the regulations provides that an item_of_income deduction or credit included in computing a grantor’s taxable_income deduction or credit is treated as if the grantor had received it or paid it directly sec_1_671-3 of the regulations provides that if the grantor is treated as the owner of an entire trust the grantor takes into account in computing income_tax_liability all items of income deduction and credit to which the grantor would have been entitled if the trust had not been in existence during the period the grantor is treated as the owner sec_1_671-2 of the regulations provides that the term grantor includes a corporation sec_672 a of the code defines an adverse_party as any person having a substantial_beneficial_interest in a_trust that would be adversely affected by the exercise or nonexercise of a power that the party possesses respecting the trust sec_672 defines a nonadverse_party as any person who is not an adverse_party sec_1_672_a_-1 of the regulations provides that a trustee is not an adverse_party merely because of his interest as trustee before final approval of the settlement agreement x may withdraw amounts from the operating fund to meet stated operating_expenses with the approval of the special master trustee which approval may not be unreasonably withheld after final approval x must submit annually its budget to the special master trustee and counsel for the settlement class counsel for the settlement class may object to items in the budget however the special master trustee has sole discretion to resolve any dispute resulting from such an objection the special master trustee is not an adverse_party under sec_672 of the code and sec_1_672_a_-1 of the regulations as all funds in the operating fund trust may be used to pay stated operating_expenses of x and on liquidation of x any remaining funds will revert to the patient benefit fund in the discharge of x’s legal_obligation x is treated as the owner of the entire operating fund under sec_677 of the code and sec_1_677_a_-1 of the regulations therefore the operating fund is a grantor_trust and the items of income deductions and credits attributable to the operating fund will be taken into account in computing x’s taxable_income deductions and credits under sec_671 of the code and accompanying regulations no opinion is expressed about the federal tax consequences of the formation or operation of the operating fund or any other issue under the provisions of any other section of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely david b auclair senior technician reviewer branch office of assistant chief_counsel income_tax accounting enclosures copy of this letter copy of this letter with deletions for purposes
